This is an appeal from a judgment of the Court of Common Pleas of Van Wert County, granting summary judgment in favor of defendants-appellees, Mildred E. Bird, John W. Bird and Wanda J. Ross.
The present appeal arose from a previous action involving an automobile accident in which Wanda Ross, the driver, and her passengers including Mildred Bird were injured. State Farm Automobile Insurance Company, Ross' insurer, anticipating multiple claims and recovery potentially in excess of Ross' policy limits, filed a complaint in interpleader naming as defendants, among others having claims against Ross, Mildred E. Bird, John W. Bird, her husband, and their insurance company, John Hancock Mutual Life Insurance Company. State Farm, as plaintiff, paid into the court a fund equal in amount to all insurance coverage proceeds available from Ross' policy to pay claims against her, and asked in its complaint that the court "require each Defendant to set forth his claim to said fund and that this court determine which of the Defendants is entitled to the fund or a share thereof." Subsequently, the trial court released the funds deposited by State Farm to the three passengers injured in Wanda Ross' automobile. The Birds received $50,000 as their share of the fund.
After agreeing to a release of the funds on December 8, 1986, John Hancock filed a motion to re-deposit the funds on March 30, 1987, claiming that the respective interests of Mildred Bird, John Bird and John Hancock *Page 208 
were yet to be adjudicated. On May 26, 1987, the trial court denied John Hancock's motion to re-deposit and this court affirmed that decision on appeal. See State Farm Mut. Auto. Ins.Co. v. Bird (Aug. 24, 1988), Van Wert App. No. 15-87-4, unreported, 1988 WL 88791.
John Hancock and John Bird's employer, Teleflex, Inc., on August 20, 1987, filed a complaint against Mildred E. Bird, John W. Bird and Wanda J. Ross, claiming a right of subrogation to the Birds' recovery from Ross. The basis for John Hancock's claim arises from a reimbursement clause in the Birds' group health insurance plan provided by John Bird's employer, Teleflex, Inc., and the right of reimbursement agreement signed by the Birds. The defendants-appellees filed motions for summary judgment which the trial court granted on January 29, 1989, finding that the appellees were entitled to judgment as a matter of law under the doctrine of res judicata. It is from this judgment John Hancock and Teleflex, Inc. now appeal, asserting the following two assignments of error:
"Assignment of Error No. 1
"The trial court erred in applying the doctrine of resjudicata to claims that were not adjudicated.
"Assignment of Error No. 2
"The trial court erred in applying the doctrine of resjudicata to claims that `could' have been litigated or had not yet accrued."
Since both assignments of error assail the trial court's application of the doctrine of res judicata to the present cause of action, we discuss them together.
We first note that the purpose of Civ.R. 22 regarding interpleader is "to expedite the settlement of claims to the same subject matter, prevent multiplicity of suits, with the attendant delay and added expense, and to provide for the prompt administration of justice." Sharp v. Shelby Mut. Ins. Co.
(1968), 15 Ohio St.2d 134, 144, 44 O.O.2d 126, 132,239 N.E.2d 49, 56. John Hancock was included as a defendant in State Farm's action in interpleader after State Farm received notice from John Hancock of its subrogation claim for medical expenses paid to Mildred Bird. The Ohio Supreme Court has held previously that upon such assignment the subrogee becomes the real party in interest and has the right to maintain an action against the tortfeasor for medical expenses incurred by the insured.Smith v. Travelers Ins. Co. (1977), 50 Ohio St.2d 43, 45, 4 O.O.3d 114, 115, 362 N.E.2d 264, 265. This principle is implemented by Civ.R. 19(A)(3), requiring joinder as a party necessary for a just adjudication, one who has an interest relating to the subject of the action as an assignor, assignee, subrogor, or subrogee. *Page 209
Norwood v. McDonald (1943), 142 Ohio St. 299, 305, 27 O.O. 240, 242, 52 N.E.2d 67, 71, sets forth a comprehensive definition of res judicata: "`The doctrine of res judicata is that an existing final judgment rendered upon the merits, without fraud or collusion, by a court of competent jurisdiction, is conclusive of rights, questions and facts in issue, as to the parties and their privies, in all other actions in the same or any other judicial tribunal of concurrent jurisdiction.' 30 American Jurisprudence, 908, Section 161."
Norwood, supra, at paragraphs two, three and four of the syllabus, sets forth the test for determining applicability ofres judicata:
"2. A judgment or decree in a former action does not bar a subsequent action where the causes of action are not the same, even though each action relates to the same subject matter.
"3. A point or a fact which was actually and directly in issue in a former action and was there passed upon and determined by a court of competent jurisdiction may not be drawn in question in any future action between the same parties or their privies, whether the cause of action in the two actions be identical or different.
"4. To determine whether a second action is based upon the same cause of action as that litigated in a former action claimed to be a bar to the second action under the doctrine ofres judicata, the primary tests are the identity of investitive facts creating the right of action in each case; the identity of the evidence necessary to sustain each action; and the accrual of the alleged rights of action at the same time." See, also,Whitehead v. General Tel. Co. (1969), 20 Ohio St.2d 108, 49 O.O.2d 435, 254 N.E.2d 10; Trautwein v. Sorgenfrei (1979),58 Ohio St.2d 493, 12 O.O.3d 403, 391 N.E.2d 326; Goodson v.McDonough Power Equip., Inc. (1983), 2 Ohio St.3d 193, 2 OBR 732, 443 N.E.2d 978; Quality Ready Mix, Inc. v. Mamone (1988),35 Ohio St.3d 224, 520 N.E.2d 193.
Both this action and the prior interpleader action arise from the facts involving the automobile accident in which Wanda Ross was the driver and Mildred Bird was a passenger. John Hancock was made a party to the interpleader upon its assertion of right of subrogation to the recovery of funds by Mildred Bird in repayment for medical treatment financed by John Hancock. John Hancock is making the same claim in the case presently before us. The evidence before us regarding the contractual relationship of the Birds and John Hancock, specifically the insurance contract and signed reimbursement form, is the same as that presented to the trial court in the previous interpleader action by both John Hancock and the Birds. John Hancock's opportunity to recover the funds expended for Mildred Bird's medical treatment had then accrued. State Farm in its interpleader asked the *Page 210 
trial court to require each defendant to set forth his claim to the fund and to determine the appropriate distribution of the fund. This is what the trial court did in the prior case.
"The main legal thread which runs throughout the determination of the applicability of res judicata, inclusive of the adjunct principle of collateral estoppel, is the necessity of a fair opportunity to fully litigate and to be `heard' in the due process sense." Goodson, supra, 2 Ohio St.3d at 200-201, 2 OBR at 739, 443 N.E.2d at 985. John Hancock had the opportunity to be fully heard on its claim of subrogation in the prior interpleader action. The Birds submitted an extensive memo to the trial court during the interpleader action on the issue of their claim to the fund in relation to John Hancock's claim. The fact that John Hancock elected not to participate as fully as it could have in that prior proceeding does not prevent the application of res judicata to the case before us. Additionally, a prior judgment estops a person in privity with a party from subsequently relitigating the identical issue raised in the prior action. Goodson, supra, 2 Ohio St.3d at 195, 2 OBR at 734-735, 443 N.E.2d at 981. As John Hancock's insured, Teleflex, Inc. is in privity with John Hancock and is also prevented from asserting a claim in this action due to the resolution of the facts and issues in the prior case.
Appellants' assignments of error are overruled.
For the reasons stated above and upon the authorities cited and discussed, the judgment of the Court of Common Pleas of Van Wert County is affirmed.
Judgment affirmed.
SHAW, P.J., and EVANS, J., concur.